Citation Nr: 0217236	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  94-28 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for arthritis, claimed in 
the alternative as a joint disorder due to undiagnosed 
illness.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from January to July 1991.  
The veteran served in Southwest Asia from February 1991 to 
July 1991.

This matter comes to the Board (Board) on appeal from a 
November 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The veteran requested and was scheduled to appear before a 
Member of the Board at a hearing at Central Office in 
November 1996.  The veteran did not appear at the hearing.  
The Board remanded this case for additional development in 
May 1997.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  Arthritis was not shown in service or diagnosed within a 
year of active service.

2.  There is no competent medical evidence of record 
relating any joint disorder, including arthritis, to the 
veteran's military service.

3.  There are no objective indications of a chronic joint 
disorder (other than the back).

4.  The veteran has repeatedly failed to report for 
examinations necessary to determine either the correct 
diagnosis of his joint complaints or to determine whether 
they are objective manifestations of undiagnosed illness.


CONCLUSION OF LAW

A joint disorder to include arthritis was not incurred in or 
aggravated by service, nor was it due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1117, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.  He claims that he 
suffers joint pain as a result of an undiagnosed illness or, 
alternatively, arthritis stemming from his service in the 
Persian Gulf.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  Service connection may be established 
when arthritis is manifested to a compensable degree within 
one year following service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 
4 Vet. App. 309, 314 (1993). 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2002).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107-103 (Dec. 27, 2001).  This legislation 
amends various provisions of 38 U.S.C. §§ 1117, 1118, 
including a complete revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest- (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting 
from any of the following (or any 
combination of any of the following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms. 
	(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. 
(11) Cardiovascular signs or symptoms. 
(12) Abnormal weight loss. (13) 
Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C.A. 
§§ 1117, 1118 (Effective and Applicability Provisions) (West 
Supp. 2002).

To summarize, then, there are alternative means by which 
service connection might be established:

(1)  Competent evidence of direct 
incurrence or aggravation of a diagnosed 
illness or injury in service, with 
chronic residuals.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304;

(2)  Diagnosis of arthritis shown as 
compensable within one year of active 
service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307, 3.309;

(3)  Competent medical evidence linking 
a current diagnosed disability 
(arthritis) with disease or injury shown 
in service.  38 C.F.R. § 3.303(b); or

(4)  Objective indications of chronic 
disability resulting from illness 
manifested by joint pain that cannot be 
attributed to a known diagnosis or that 
is attributable to a chronic 
multisymptom illness.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

The Board determined that medical expertise was required in 
this case in order to determine whether the veteran's 
complaints of joint pain (other than his service-connected 
back disorder) fell within one of the categories above and 
remanded the case, in part, for a medical examination of the 
veteran.  The RO scheduled the veteran for examinations in 
June 1998 and in March 2002.  The veteran failed to report 
for both examinations.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655 (2002).  The veteran has declined to make 
available the evidence that a thorough examination would 
provide.  The Board must therefore look to the evidence of 
record to decide this claim.

As to the first means of establishing service connection, 
direct incurrence or aggravation, the veteran's service 
medical records are negative for complaints of generalized 
joint pain or diagnosis of arthritis.  There are complaints 
and treatment for body aches related to gastroenteritis and 
of back pain.  However, the veteran is service connected for 
his degenerative disc disease of the lumbar spine and for 
irritable bowel syndrome, so these complaints are not 
indications of disability from joint pain generally.  At the 
veteran's March 1991 redeployment examination, there were no 
complaints or findings of joint pain, and evaluation of the 
musculoskeletal system was normal, with the exception of the 
back.  There is no evidence of injury to any joints other 
than the back.  No joint disorder or arthritis was diagnosed 
in service.

Accordingly, the preponderance of the evidence is against 
establishing service connection based on diagnosed illness 
or injury in service, or aggravation of a pre-existing joint 
disorder.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

As to the second means of establishing service connection, 
diagnosis of arthritis to a compensable degree within a year 
of service, neither the veteran's private nor his VA 
treatment records contain a diagnosis of arthritis, let 
alone one verified by x-ray or other diagnostic test, within 
a year of service.  The preponderance of the evidence is 
against presumptive service connection on this basis.  38 
U.S.C.A. §§ 1101(3), 1112; 38 C.F.R. §§ 3.307, 3.309.

As to the third means of establishing service connection, 
competent medical evidence linking a current diagnosis with 
disease or injury in service, the veteran has been given a 
diagnosis of arthritis by his private physician, Dr. Wallace 
A. Colberg.  Dr. Colberg wrote in July 1994 that the veteran 
was under medical treatment because of severe aches in the 
waist and upper and lower extremities.  Dr. Colberg 
diagnosed arthritis, inter alia.  He did not identify the 
joints affected by arthritis, nor did he indicate when 
arthritis was diagnosed.  The RO requested Dr. Colberg's 
treatment records for the veteran, and none were received.  
The veteran was notified of this in the August 1998 
supplemental statement of the case.  

VA outpatient treatment records show that the veteran was 
seen in October 1991 for his back complaints.  The veteran 
was seen with complaints of articular pain in the 
lumbosacral spine without swelling in April 1993, but no 
diagnosis of arthritis was made at that time.  In May 1993, 
his complaints related to his back and his gastrointestinal 
disorder.  No complaints regarding any joint other than the 
back were made.  In September 1993, the veteran complained 
of numbness of the hands and legs in connection with an 
exacerbation of his back pain.  No diagnosis of arthritis 
was given.  On physical therapy initial note in December 
1993, the veteran complained of right hand numbness, 
weakness, and pain.  Arthritis was not diagnosed.  He had 
active range of motion of the lower extremities within 
normal limits.  His primary complaints dealt with his back 
and related radicular symptoms.  In October 1997, 
arthralgias were assessed, without identification of any 
joint, and with no complaints shown in the record.  On VA 
examination for the spine in December 1997, the veteran had 
complaints of numbness of the right great toe and ankle.  
Arthritis was not diagnosed.  In April 1999, the veteran was 
assessed, inter alia, to have polyarticular arthralgias.  No 
complaints or findings other than having to do with his back 
disability were noted.

The most obvious feature of the veteran's post-service 
treatment records is the absence of a diagnosis of arthritis 
affecting any joints other than the back, or of any joint 
complaints at all, as opposed to complaints referable to 
radicular symptoms attributable to his back disorder.  Dr. 
Colberg's diagnosis of arthritis does not identify any 
joints affected, nor does it show a date of diagnosis, nor 
was it supported by treatment records which might have 
indicated that diagnostic tests, such as x-rays or 
appropriate blood work had been done to confirm a diagnosis 
of arthritis (rheumatoid or degenerative).  There is an 
absolute lack of any medical evidence attributing any 
diagnosis affecting the joints with any disease or injury in 
service.  The preponderance of the evidence is against 
establishing service connection on the basis of current 
diagnosis linked to disease or injury in service.  38 C.F.R. 
§ 3.303(b).

As to the fourth means of establishing service connection 
for claimed joint pains, the veteran is a Persian Gulf War 
veteran.  The record does not denote combat participation.  
The other evidence of record does not show that he engaged 
in combat with the enemy while in service.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this case.

Service medical records are negative for any complaints or 
treatment relating to generalized joint pain other than 
relating to the veteran's back.  There were no diagnoses of 
other joint disorders in service.  As discussed above, the 
veteran's post-service treatment records are silent as to 
any complaints of generalized joint pains other than the 
back.  There is no objective evidence of a chronic 
disability of the joints other than the back contained in 
these records.  The veteran gets frequent treatment for his 
back and gastrointestinal disorder, as well as physical 
therapy for his back.  Arthralgias have been assessed 
occasionally, although without identification of the joints 
affected or notation of any objective signs that the 
arthralgias affect any joints other than the lumbosacral 
spine.  "Arthralgia" is pain in a joint.  See Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988).  The 
veteran did not report for two VA examinations that might 
have shed light on whether he has chronic signs of a joint 
disability that cannot be attributed to a known diagnosis.  
Because there is an absolute lack of any objective 
indications of chronic disability manifested by joint pain 
(other than the back), the preponderance of the evidence is 
clearly against service connection on this basis.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Board has considered the veteran's statements that it is 
his opinion that he has a joint disorder related to his 
service in the Persian Gulf.  The veteran is competent as a 
lay person to report that on which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran has a 
joint disorder, to include arthritis, that was diagnosed 
within one year of service or was related directly or may be 
presumed related to his service in the Persian Gulf.  
Therefore, the claim for service connection is denied.

VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002) redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  
38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this 
case, the veteran has been advised of the applicable laws 
and regulations, and the evidence needed to substantiate his 
claim by a Board remand, multiple supplemental statements of 
the case and several letters.  In particular, a March 2002 
letter and a July 2002 supplemental statement of the case 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  He was also 
advised what evidence VA had requested and that he failed to 
appear for a scheduled VA examination in June 1998.  The 
veteran was advised that another examination would be 
scheduled.  The veteran did not respond.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, VA clinical records, a July 1994 report 
from a private physician as well as scheduled him for 
examinations.  The RO requested the private doctor's records 
and did not receive them.  The veteran was advised and was 
offered the opportunity to submit additional evidence in 
support of his claim; however, he did not respond.

The Board acknowledges that the veteran appeared for VA 
examinations in 1994 and 1997; however, these were in 
connection with his claims for back and gastrointestinal 
disabilities and did not yield evidence necessary to the 
instant claim.  In its May 1997 Remand, the Board ordered 
further examination in order to aid the veteran in 
development of his claim.  The veteran did not report for a 
scheduled VA joint examination in June 1998.  Another 
examination was scheduled in March 2002; again, the veteran 
did not report.  The veteran did appear for examinations for 
other disorders in September 2002.  Furthermore, VA has sent 
additional information and letters to the veteran requesting 
additional evidence in support of his claim for service 
connection for a joint disorder.  The veteran has not 
submitted additional evidence in support of his claim for a 
joint disorder.  The letters and timely notice of the 
examination are presumed to have been sent to the veteran at 
his most recent address of record.  See also Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  The record does not contain 
any report of new address and none of the documents have 
been returned by the U.S. Post Office as undeliverable.

In order for VA to process the veteran's claim, individuals 
applying for benefits have a responsibility to cooperate 
with the agency in the gathering of the evidence necessary 
to establish allowance of benefits.  See Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  The U. S. Court of 
Appeals for Veterans Claims (CAVC) has held that although VA 
is required by statute and case law to assist veterans in 
the development of claims, the duty to assist is not always 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  When, as here, a claimant fails to report for 
an examination in conjunction with a claim for compensation, 
the claim shall be adjudicated on the evidence of record.  
38 C.F.R. § 3.655.  A claimant must be prepared to meet his 
or her obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to 
the Secretary all medical evidence supporting his claim.  
See Olson v. Principi, 3 Vet. App. 480 (1992).  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for arthritis, claimed in 
the alternative as joint pain due to undiagnosed illness, is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

